Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 06/01/2021 have been fully considered and are made of record.
	a. Claims 1, 6 and 13 have been amended.
	b. Claims 21-22 have been added.
	
		


Reason for Allowance

3.	Claims 1-22 are allowed.

a)	The applicant amended independent claims 1, 6 and 13 and overcome rejection. Applicant’s arguments filed on 06/01/2021 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 04/09/2021 is withdrawn.
claims 1, 6 and 13:
As to claims 1-5 and 21 the present invention is direct to an apparatus comprising: Independent claim 1 identifies the uniquely distinct features of “a vector network analyzer arranged to measure an amount of signal power transmitted or absorbed through the resonant sensor, as a function of frequency, with the vector network analyzer arranged to interrogate the resonant sensor with no wired connection to the resonant sensor and to wirelessly receive signals from the resonant sensor to collect data reflecting resonant frequency of the resonant sensor over time”.
As to claims 6-12 the present invention is direct to  a system comprising: Independent claim 6 identifies the uniquely distinct features of  “the resonant sensor structured for contactless interrogation with no wired connection to the resonant sensor; and a network analyzer arranged to measure an amount of signal power transmitted or absorbed through the resonant sensor with the network analyzer arranged to wirelessly interrogate the resonant sensor from outside the container with no wired connection to the resonant sensor and to wirelessly transmit data collected from the interrogation”.
As to claims 13-20 and 22 the present invention is direct to  a method comprising: Independent claim 13 identifies the uniquely distinct features of “wirelessly interrogating, using a network analyzer outside the container, a resonant sensor embedded in or on the container to measure an amount of signal power transmitted or absorbed through the resonant sensor, the resonant sensor having an inductive element and a capacitive element, the container and resonant sensor structured such that, when a concentration of the proteins, ceils, or small molecules in the container changes, dielectric permittivity and conductivity of the proteins, cells, or small molecules contributes to capacitance of the resonant sensor to affect a resonant frequency shift of the resonant sensor, the resonant sensor structured for contactless interrogation with no wired connection to the resonant sensor”.

The closest prior art, Potyrailo et al. (Pub No. US 2016/0244712 A1), BEREZIN et al. (Pub No. US 2016/0161425 A1) teaches Method and system of Resonant Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                          /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858